Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 1 of 12 PageID 31



                  UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                          TAMPA DIVISION
  PATRICIA KENNEDY,

        Plaintiff,

  v.                                   Case No. 8:19-cv-1856-T-33AEP

  DTDT II, INC,

       Defendant.
  ______________________________/

                          ADA SCHEDULING ORDER

        Pursuant to Federal Rule of Civil Procedure 16, the Court
  finds it necessary to implement a schedule tailored to meet the
  particular circumstances of this case, which is based on the
  Americans with Disabilities Act, 42 U.S.C. § 12181, et seq.
  (ADA).     Therefore,   consistent   with   the   just,   speedy   and
  inexpensive determination of this case, Fed. R. Civ. P. 1, it
  is,
        ORDERED that the provisions of Rule 26(a)(1) and Local Rule

  3.05 concerning the initial disclosures and filing of a case
  management report are hereby waived. Instead, the parties shall
  comply with the following schedule:
        1.     On or before September 12, 2019, Plaintiff shall

  answer, under oath, the Court’s Interrogatories, attached
  hereto as Exhibit A, file the Answers with the Court titled

  ‟Answers to Court Interrogatories,” and serve a copy of the

  answers on Defendant.
        2.     On or before September 27, 2019, Defendant shall

  permit Plaintiff’s counsel and Plaintiff’s expert reasonable
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 2 of 12 PageID 32



  access to inspect that portion of Defendant’s facility which
  Plaintiff claims to be non-compliant.
        3.    On or before October 15, 2019, Plaintiff shall provide

  Defendant with a copy of any expert report upon which Plaintiff
  intends to rely, consistent with the provisions of Rule
  26(a)(2).    Said    report     shall    specifically     address   the
  deficiencies    alleged    in   the     Complaint   and   the   proposed
  remediation required.
        4.    Defendant shall have fifteen days thereafter to serve
  a written response, including any Rule 26(a)(2) expert report
  upon which the Defendant intends to rely.
        5.    Until further Order of this Court, all discovery

  (except as provided herein) is STAYED.

        6.    This case is referred to mediation. The Court appoints

  Peter J. Grilli, located at 3001 West Azeele Street, Tampa,

  Florida, 36609, (813) 874-1002, as mediator. The mediation shall

  be conducted on or before November 14, 2019. However, the parties

  are not permitted to mediate until the information exchange

  outlined in this Order, including answers to interrogatories,

  has been completed.

        7.    Rescheduling Mediation: If the mediation date is

  approaching, and the parties realize they will not be able to

  complete the document exchange and interrogatory answers called

  for herein, the parties are directed to file a motion to

  reschedule the mediation. In any event, once the mediation has

                                     2
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 3 of 12 PageID 33



  been scheduled, the parties may not unilaterally reschedule the

  mediation conference—a motion must be filed, and leave of Court

  obtained, if they seek to reschedule the mediation. In the motion

  to reschedule, counsel must include the proposed date of

  rescheduling; the Court reserves the right to deny any motion

  that seeks to reschedule the mediation conference for a date

  beyond the deadline set in Paragraph 6. If the Court authorizes

  the parties to reschedule the mediation conference, the parties

  may still be required to pay the mediator’s cancellation fee.

  Thus, the parties are strongly encouraged to promptly exchange

  documents and answer interrogatories, as required herein, and

  to diligently adhere to all deadlines to avoid unnecessary

  expense.

        8.    Cancelling Mediation: Once the mediation conference

  is set, neither party may cancel the mediation without first

  obtaining leave of Court, even if the parties have reached a

  settlement.

        9.    Designation and Responsibility of Lead Counsel:

  Philip Michael Cullen, Esq., is designated as Lead Counsel and

  must consult both the mediator and other counsel to coordinate

  the day and time of the mediation. On or before September 11,

  2019, Lead Counsel must file a notice of mediation that states

  the agreed day and time of mediation. When the notice is filed,

  the agreed day for the mediation replaces the deadline in

                                    3
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 4 of 12 PageID 34



  Paragraph (c). Extension of the mediation deadline requires a

  Court order and is increasingly disfavored as the mediation

  deadline approaches. Before moving for an extension of the

  mediation deadline, the movant must consult both the mediator

  and opposing counsel to determine an agreed day and time for the

  rescheduled mediation. Under Local Rule 3.01(g), a motion for

  an extension of the mediation deadline must certify that the

  movant has conferred with opposing counsel and must state

  whether counsel agrees to the resolution of the motion.

        10.   General Rules Governing the Mediation: Although

  mediation is governed by Chapter Nine of the Local Rules, the

  following additional requirements apply:

              (a)   Case Summary: At least five business days before

              the   scheduled   mediation,   each   party   must   email

              directly to the mediator and to opposing counsel a

              brief written summary of the facts and issues of the

              action. The mediator and the parties must treat each

              summary as a confidential communication and must not

              disclose the summary or the summary’s content.

              (b)   Authority of the Mediator: The mediator may

              confer privately with any counsel, an individual

              party, a corporate or municipal representative, or a

              claims professional for any proper purpose in the

              mediator’s discretion. The mediation must continue


                                    4
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 5 of 12 PageID 35



              until adjourned by the mediator. No participant may

              compel the early conclusion of a mediation because of

              travel or another engagement. Only the mediator may

              declare an impasse or end the mediation. To coordinate

              the mediation, the mediator may set an abbreviated

              scheduling conference before the mediation.

              (c)   Attendance: The Court directs that all counsel,

              parties, corporate representatives, and any other

              required claims professionals shall be present at the

              mediation conference with full authority to negotiate

              a settlement. Absent exigent circumstances and leave

              of Court, lead counsel must appear at the mediation

              conference; failure to comply will result in the

              imposition of sanctions. The Court does not allow

              mediation    by        telephone   or     video    conference.

              Personal attendance is required. See Local Rule

              9.05(c).

              (d) For cases in which statutory attorneys’ fees may

              be claimed, counsel should be prepared to discuss

              reasonable attorneys’ fees and should have that

              information in hand at the mediation conference.

        11.   Compensation      of    the   Mediator:    The    parties   must

  compensate the mediator at the mediator’s prevailing hourly

  rate, which, unless otherwise agreed by counsel, the parties


                                        5
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 6 of 12 PageID 36



  must bear equally and pay immediately after the mediation. The

  parties must comply with the reasonable cancellation policy

  established by the Mediator, which states:

        When a case is cancelled or rescheduled with less than
        fourteen (14) days notice, [the Mediator] will bill
        all sides equally for the Minimum Charge for the time
        reserved unless the parties have agreed otherwise.
        Time of notice is computed as under Rule 6, Fed. R.
        Civ.    P.    [The   Mediator    does]    not    waive
        cancellation/rescheduling     charges   unless    [the
        Mediator is] able to book another case in the reserved
        time slot. Cancellation or rescheduling should be
        confirmed in writing (email or fax is sufficient) to
        all parties. Please inform [the Mediator] immediately
        of any motion which may result in the re-scheduling
        of the mediation, or of any negotiation which might
        make the mediation unnecessary.

        12.   Results of Mediation: Lead Counsel must file a notice

  informing the Court of the results of the mediation conference

  within twenty-four hours from the conclusion of the mediation

  conference.

        13.   Case Management Report and Additional Information:

  In the event mediation does not result in settlement of this

  action, the parties must conduct a case management meeting

  immediately after the mediation conference, during which the

  parties shall jointly prepare the attached fast-track case

  management report. The parties shall file the completed

  fast-track case management report within twenty-four hours of

  the conclusion of the mediation conference. In addition, the

  parties shall file a separate notice also within twenty-four

  hours of the conclusion of the mediation conference informing

                                    6
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 7 of 12 PageID 37



  the Court of the legal issues they believe will need to be

  resolved at the summary judgment stage and/or the factual

  matters they believe will be at issue during trial.

        14.    If the parties reach an agreement or settlement, they

  shall promptly notify the Court. If the parties wish the Court

  to enter a consent judgment, be advised that the Court will not

  approve or reserve jurisdiction to enforce a confidential

  settlement agreement.

        15. The settlement agreement should contain, if possible,

  an agreement concerning costs and attorney’s fees. If the

  parties are unable to agree, the Court will reserve jurisdiction

  to determine that issue. In both entitlement to and amount of

  attorney’s fees, the parties are advised that the Court will

  consider whether pre-suit efforts were made to resolve the

  issues without filing suit.

        16.    After   review   of   the    parties’   fast-track      case

  management    report,   the   Court      will   determine   if   a   Case

  Management Hearing is required. If a Case Management Hearing

  is required, the Court will conduct such hearing approximately

  one week after the parties’ mediation conference. The Court

  will enter a notice indicating the date and time of the hearing.

  Counsel are advised that this case will be set for trial

  approximately 90-120 days after the mediation conference. At

  the Case Management Hearing, this Court will address any

                                     7
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 8 of 12 PageID 38



  scheduling conflicts the parties may have.

        17.   Absent compelling circumstances and leave of Court,

  lead counsel must appear in person at the Case Management

  Hearing. Lead Counsel must be prepared to discuss the claims and

  defenses as well as any unique aspects of the case with the Court.

  This hearing is an investment of the Court’s time and presents

  an opportunity for counsel to meet the judge presiding over their

  case, as well as present any issues that should be called to the

  Court’s attention.

        18.   Either party, for good cause shown, may move to alter

  this schedule should circumstances warrant.

        19.   The parties may consent to the conduct of all further

  proceedings in this case by the United States Magistrate Judge.

        DONE and ORDERED in Chambers, in Tampa, Florida, this 16th

  day of August, 2019.




  Attachments:
  Court’s Interrogatories to Plaintiff(s)
  Case Management Report
  Magistrate Judge Consent Form




                                    8
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 9 of 12 PageID 39




              COURT’S INTERROGATORIES TO PLAINTIFF(S)

1.    Residence address.

2.    Name of current employer and place of employment.

3.    Date(s) and time(s) that you visited the facility.

4.    Purpose of your visit(s) and duration of your stay(s).

5.    Did anyone else accompany you?      If so, who?

6.    Describe the nature of your disability.

7.    Specifically list each of the architectural barriers which
      you personally observed or experienced at this facility.

8.    Did you take notes or make a contemporaneous record of
      these barriers? If so, please attach a copy to these Answers.

9.    What notice of deficiencies or other efforts to resolve
      your complaints were made before filing suit?

10.   Please list any other Title III cases in which you have
      been a party in this District.




                                  ______________________________
                                  (Plaintiff’s Signature)
STATE OF FLORIDA
COUNTY OF __________________


     BEFORE ME, the undersigned authority, on this day, personally
appeared ________________________________, who being first duly
sworn, deposes and says that he/she has read the foregoing Answers
to Interrogatories, knows the contents of same, and to the best of
his/her knowledge and belief, the same are true and correct.



                                     9
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 10 of 12 PageID 40

     SWORN TO AND SUBSCRIBED before me on this _______ day of_______,
20___.

                             NOTARY PUBLIC
                             _______________________________
                             Signature of Person Taking Acknowledgment
Notary Stamp                 Print Name:
                             Title: Notary Public
                             Serial No. (if any):
                             Commission Expires:




                                    10
Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 11 of 12 PageID 41



                                      UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION


        Plaintiff,

v.                                                              Case No.


        Defendant.
_________________________________________________/

                                          CASE MANAGEMENT REPORT

                                       TO BE USED FOR THE FOLLOWING CASES:
                                         FAIR LABOR STANDARDS ACT (FLSA);
                                  TITLE III AMERICANS WITH DISABILITIES ACT (ADA);
                                  FAIR DEBT COLLECTION PRACTICES ACT (FDCPA);
                                  TELEPHONE CONSUMER PROTECTION ACT (TCPA);
                              FLORIDA CONSUMER COLLECTION PRACTICES ACT (FCCPA);
                              REAL ESTATE SETTLEMENT PROCEDURES ACT (RESPA); AND
                                         FAIR CREDIT REPORTING ACT (FCRA).


        The parties have agreed on the following dates and discovery plan pursuant to Fed. R. Civ. P. 26(f) and Local

Rule 3.05(c):

                                 DEADLINE OR EVENT
                                                                                            AGREED DATE
Certificate of Interested Persons and Corporate Disclosure Statement

Mandatory Initial Disclosures

Discovery Deadline

Dispositive Motions

Meeting In Person to Prepare Joint Final Pretrial Statement

Joint Final Pretrial Statement
[Including a Single Set of Jointly-Proposed Jury Instructions and Verdict Form, Voir
Dire Questions, Witness Lists, & Exhibit Lists with Objections on Approved Form (to
be e-mailed in Word format to chambers_flmd_covington@flmd.uscourts.gov)]
Final Pretrial Conference
[The Court will set a date]
Trial Term Begins
[Trial term must be 5 weeks after dispositive motions deadline (unless filing of such
motions is waived); district judge trial terms begin on the first Monday of each month;
trials before magistrate judges will be set on a date certain after consultation with the
parties]
[90-120 days after the mediation conference]
Estimated Length of Trial
[Number of trial days]
Jury / Non-Jury

                                                        11
       Case 8:19-cv-01856-VMC-AEP Document 9 Filed 08/16/19 Page 12 of 12 PageID 42

AO 85 (Rev. locally 5/99) Notice, Consent, and Order of Reference B Exercise of Jurisdiction by a United States Magistrate Judge

                                                  UNITED STATES DISTRICT COURT
                                                       Middle District of Florida

_____________________________________,

Plaintiff(s)

v.                                                                                        Case Number: ____________________________

_____________________________________,

Defendant(s)

         NOTICE OF AVAILABILITY OF A UNITED STATES MAGISTRATE JUDGE TO EXERCISE JURISDICTION

        In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, you are hereby notified that a United States
Magistrate Judge of this District Court is available to conduct any or all proceedings in this case, including a jury or bench trial, and to
order the entry of a final judgment. Exercise of this jurisdiction by a Magistrate Judge is, however, permitted only if all parties voluntarily
consent, as evidenced by execution of the Consent portion hereof, all together on this form, to the exercise of jurisdiction by a United
States Magistrate Judge.

       You may, without adverse substantive consequences, withhold your consent; but this will prevent the Court's jurisdiction from
being exercised by a Magistrate Judge. If any party withholds consent, the identity of the parties consenting or withholding consent will not
be communicated to any Magistrate Judge or to the District Judge to whom the case has been assigned.

       Appeal from a judgment entered by a Magistrate Judge shall be taken directly to the United States Court of Appeals for the
Eleventh Circuit, in the same manner as an appeal from any other judgment of this District Court.

               CONSENT TO THE EXERCISE OF JURISDICTION BY A UNITED STATES MAGISTRATE JUDGE

       In accordance with the provisions of 28 U.S.C. § 636(c) and Fed. R. Civ. P. 73, the parties in this case hereby voluntarily consent to
have a United States Magistrate Judge conduct any and all further proceedings in the case, including the trial; order the entry of a final
judgment; and conduct all post-judgment proceedings, as necessary.

Signatures                           Parties Represented                                                               Date Signed
____________________________ ____________________________________________                                      ____________________

____________________________ ____________________________________________                                      ____________________

____________________________ ____________________________________________                                      ____________________

                                                         ORDER OF REFERENCE

IT IS HEREBY ORDERED that this case be referred to Honorable, __________________________________, United States
Magistrate Judge, for all further proceedings and the entry of judgment in accordance with 28 U.S.C. § 636(c), Fed. R. Civ. P. 73,
and the foregoing consent of the parties.

_____________________                            ________________________________________________________________
Date                                             VIRGINIA M. HERNANDEZ COVINGTON, United States District Judge

NOTE: RETURN THIS FORM TO CLERK OF COURT ONLY IF ALL PARTIES HAVE SIGNED ON
THIS FORM CONSENTING TO EXERCISE OF JURISDICTION BY A MAGISTRATE JUDGE.




                                                                         12
